Alicia Racanelli, CSR
                             Official Court Reporter
                             201st Judicial District Court
                             Room 327
                             1000 Guadalupe Street
                             Austin, Texas 78701

                             Phone: (512) 854-4028
                             Fax: (512) 854-2268




                                                             October 5, 2015

Mr. Jeffrey D. Kyle, Clerk
Third Court of Appeals
P. O. Box 12547
Austin, Texas 78711


Re:    Court of Appeals No. 03-15-00511-CV
       Trial Court Cause No. D-1-GN-13-004070
       Diane V. Wade vs. David’s Landscaping; and David’s Landscaping, Inc.

Dear Mr. Kyle:

This appeal is regarding a No Evidence Motion for Summary Judgment. There was no record
taken of the hearing. There was an agreement and nonsuit put on the record in this case before
the hearing, although I have not been requested to transcribe that for the appeal.

Please contact me if you have any further questions at alicia.racanelli@traviscountytx.gov.


                                                 Warmest regards,

                                                   /s/ Alicia Racanelli

                                                 Alicia Racanelli
                                                 Official Court Reporter
                                                 201st District Court